DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Audigier et al. (U.S. Patent Pub. No. 2012/0227883 A1), hereinafter Audigier, in view of Fukasawa et al. (U.S. Patent No. 5,180,453), hereinafter Fukasawa, further in view of Radulescu et al. (U.S. Patent Pub. No. 2003/0201048 A1), hereinafter Radulescu.
	 Audigier discloses (as seen in Figs. 1-4) a tread (10) for a tire (title), comprising: a tread surface (11) in the new state ([0077]) that is intended to come into contact with a road surface during running ([0017]) and, opening onto this tread surface (11), at least one continuous wavy groove (2; [0030]) having external cavities (21) that open onto the tread surface (11) in the new state ([0077]) along a length (L1) and internal cavities (22) that do not open onto the tread surface (11) in the new state ([0077]), the external cavities (21) comprising a bottom (bottom of 21, see Fig. 2) of which the points that are innermost in the tread are at a distance (P1) from the tread surface (11) in the new state, the internal cavities (22) having a bottom (bottom of 22, see Fig. 3) of which the innermost points are at a distance  (P2 + P1) from the same tread surface (11), these 
	Fukasawa teaches (as seen in Figs. 1a-1b) a similar tire tread (abstract) comprising auxiliary grooves (38) wherein a step protrusion (44) is formed. This step protrusion (44) delimits external cavities (see Modified Figure 1b below) opening onto the tread surface (40) as well as at least two smaller grooves (both sides of 38, see Modified Figure 1b below) formed from the bottom of the external cavities and along the entire length (see Fig. 1a) of these external cavities at the axial edges of the external cavities. Fukasawa further teaches that the width (W1) of the auxiliary groove (38) is 15 mm (Col. 9, line 67) and the width (W2) of the step protrusion (44) is 13 mm (Col. 9, line 68 – Col. 10, line 1), leaving a width ((W1-W2)/2) of 1 mm for each of the smaller grooves (both sides of 38). It is known in the art that sipes generally have widths less than 2 mm. Therefore, it is clear that the at least two smaller grooves (both sides of 38), as taught by Fukasawa, would be considered sipes by one of ordinary skill in the art. Fukasawa further teaches that the presence of these sipes contributes to the improvement of the drainage performance in the tire (Col. 5, lines 13-14). 

    PNG
    media_image1.png
    500
    496
    media_image1.png
    Greyscale

Modified Figure 1b, Fukasawa
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom of the external cavities as disclosed by Audigier to include the at least two sipes as taught by Fukasawa because they would have had a reasonable expectation that doing so would lead to an improvement of the drainage performance of the tire. 
	Modified Audigier fails to disclose, however, that the at least two sipes (Fukasawa: both sides of 38) formed from the bottom of the external cavities (Audigier: 21) and along the entire length (Audigier: L1) of these external cavities (Audigier: 21) at 
	Radulescu teaches a similar tread (1, Fig. 1) for a tire (title), comprising: a tread surface (10’, Fig. 4) in the new state ([0010]) that is intended to come into contact with a road surface during running ([0059]) and, opening onto this tread surface (10’), at least one wavy groove (12 and 13, Fig. 4) having external cavities (121, Fig. 5) that open onto the tread surface in the new state ([0065]) along a length (see Fig. 4) and internal cavities (131’, Fig. 5) that do not open onto the tread surface (10’) in the new state ([0067]), the external cavities (121) comprising a bottom of which the points that are innermost in the tread are at a distance (Pt, Fig. 5) from the tread surface (10’) in the new state, the internal cavities having a bottom of which the innermost points are at a distance (Pi + Pt, see Modified Figure 5 below) from the same tread surface (10’), these external cavities (121) and internal cavities (131’) being connected together by linking cavities (see Modified Figure 5 below), this tread (1) having a sipe (121’, Fig. 5) formed from the bottom of the external cavities (121) and along the entire length (see [0065]) of these external cavities (121). Radulescu further teaches that this sipe (121’) has a depth (Pi + Pt, see Modified Figure 5 below), measured from the bottom of the external cavities (121) that is equal to the maximum depth (Pi + Pt, see Modified Figure 5 below) from the bottom of the internal cavities (131’) to the tread surface (10’). This sipe depth (Pi + Pt) suggests the claimed limitation in claim 1 that the depth of the at least two sipes is at least equal to 50% of the difference between the maximum depth of the 

    PNG
    media_image2.png
    501
    896
    media_image2.png
    Greyscale

Modified Figure 5, Radulescu
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least two sipes as disclosed by modified Audigier to have the sipe depth as taught by Radulescu because they would have had a reasonable expectation that doing so would lead to a further improvement in the rigidity of the tire tread. 
Regarding claim 2, modified Audigier discloses all of the limitations as set forth above for claim 1. As described above for claim 1, Radulescu teaches a sipe (121’) formed from the bottom of the external cavities (121) and along the entire length (see [0065]) of these external cavities (121), this sipe (121’) having a depth (Pi + Pt, see 

    PNG
    media_image2.png
    501
    896
    media_image2.png
    Greyscale

Modified Figure 5, Radulescu
	Regarding claim 3, modified Audigier discloses all of the limitations as set forth above for claim 1. Fukasawa teaches that the sipes (both sides of 38) comprise two sipes which are formed in the bottom of the external cavities (see Modified Figure 1b below). Fukasawa further teaches that the sipes (both sides of 38) are spaced apart in the bottom by a distance equal to the maximum width (W2) of the external cavity (see 

    PNG
    media_image3.png
    500
    496
    media_image3.png
    Greyscale

Modified Figure 1b, Fukasawa
	Regarding claim 4, modified Audigier discloses all of the limitations as set forth above for claim 1. As described above for claim 1, Radulescu teaches a sipe (121’) formed from the bottom of the external cavities (121) and along the entire length (see [0065]) of these external cavities (121), this sipe (121’) having a depth (Pi + Pt, see Modified Figure 5 below), measured from the bottom of the external cavities (121) that 

    PNG
    media_image2.png
    501
    896
    media_image2.png
    Greyscale

Modified Figure 5, Radulescu
	Regarding claim 9, modified Audigier discloses all of the limitations as set forth above for claim 1. Modified Audigier further discloses (as seen in Figure 4, Audigier below) that there is continuity between the bottom of the external cavities (Audigier: 21, Figs. 1-4), the bottom of the linking cavities (Audigier: 23, Figs. 1-4), and the bottom of the internal cavities (Audigier: 22, Figs. 1-4). Modified Audigier fails to disclose, 

    PNG
    media_image4.png
    329
    763
    media_image4.png
    Greyscale

Figure 4, Audigier
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Audigier by placing the sipes, as taught by Fukasawa, at the bottom of the external cavities and the bottom of the linking cavities because they would have had a reasonable expectation that the additional sipe volume in the linking cavities would lead to a further improvement of the drainage performance in the tire. 
Because modified Audigier discloses, as discussed above, that there is continuity between the bottom of the external cavities (Audigier: 21), the bottom of the linking 
Regarding claim 10, modified Audigier discloses all of the limitations as set forth above for claim 1. Modified Audigier further discloses that the tire (Audigier: title) comprising a tread (Audigier: 10, Fig. 1) according to claim 1 is intended to be fitted to a heavy-duty tire (Audigier: [0139]).  
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Audigier et al. (U.S. Patent Pub. No. 2012/0227883 A1) in view of Fukasawa et al. (U. S. Patent No. 5,180,453) further in view of Radulescu et al. (U. S. Patent Pub. No. 2003/0201048 A1) as applied to claim 1 above, and further in view of Aoki et al. (U.S. Patent No. 5,385,189), hereinafter Aoki.
Regarding claim 5, modified Audigier discloses all of the limitations as set forth above for claim 1. Modified Audigier further discloses a desire to create a tire with improved performance in terms of service life to wear (Audigier: [0016]). Modified Audigier further discloses that the external cavities (Audigier: 21) are intended to be worn away during running (Audigier: [0009]; see also Fig. 2), meaning the bottom of the external cavities (Audigier: 21, Figs. 1-4) between the at least two sipes (Fukasawa: both sides of 38, Fig. 1b) will eventually be part of the tread (Audigier: 10) contacting the 
	Aoki teaches (as seen in Fig. 15) at least two sipes (14) that are inclined with respect to one another (see Fig. 15; Col. 23, lines 40-43), the inclinations of the sipes (14) being such that the distance between the sipes increases with depth (see Modified Fig. 15 below). Aoki further teaches that this inclination of the sipes strengthens the area between the sipes (Col. 23, lines 49-52), preventing the area between the sipes from breaking off when contacting the ground during running (Col. 2, lines 40-46). 

    PNG
    media_image5.png
    595
    714
    media_image5.png
    Greyscale

Modified Figure 15, Aoki
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at 
	Regarding claim 6, modified Audigier discloses all of the limitations as set forth above for claim 1. Modified Audigier further discloses a desire to create a tire with improved service life to wear (Audigier: [0016]). Modified Audigier fails to disclose, however, that each of the at least two sipes (Fukasawa: both sides of 38, Fig. 1b) ends in an end cavity, the maximum width of this end cavity being greater than the mean width of the respective sipe. 
	Aoki teaches (as seen in Fig. 15) at least two sipes (14), each ending in an end cavity (15), the maximum width of this end cavity being greater than the mean width of the respective sipe (see Fig. 15; Col. 23, lines 43-45). Aoki further teaches that this end cavity (15) prevents cracks from forming at the bottom of the respective sipe (14) when running (Col. 23, lines 54-57). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified each of the at least two sipes as disclosed by modified Audigier to end in the end cavities as taught by Aoki because they would have had a reasonable expectation that doing so would prevent cracks from forming at the bottom of the sipes and, consequently, further improve the tire’s service life. 


    PNG
    media_image6.png
    584
    860
    media_image6.png
    Greyscale

Modified Figure 15, Aoki
	Regarding claim 8, modified Audigier discloses all of the limitations as set forth above for claim 7. Aoki teaches that each end cavity (15, Fig. 15) that ends the 

    PNG
    media_image7.png
    628
    1042
    media_image7.png
    Greyscale

Modified Figure 15, Aoki
Response to Arguments
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed November 8th, 2021. 
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the sipes (Fukasawa: both sides of 38) taught by Fukasawa (U.S. Patent No. 5,180,453) are not circumferential and that there is no reason to modify the tread disclosed by Fukasawa so that the sipes are circumferential without hindsight reconstruction, examiner notes that no such modification is suggested to make the sipes taught by Fukasawa circumferential. As set forth above, the rejection of claim 1 is based on Audigier (U.S. Patent Pub. No. 2012/0227883) in view of Fukasawa and further in view of Radulescu (U.S. Patent Pub. No. 2003/0201048) with Audigier being the reference modified, not Fukasawa. Specifically, the sipes taught by Fukasawa are intended to modify the external cavities disclosed by Audigier based on Fukasawa’s teaching that the sipes help improve the drainage performance of the tire. Furthermore, because the external cavities disclosed by Audigier are already circumferential, the modification of the external cavities of Audigier with the sipes taught by Fukasawa would yield circumferential sipes, as claimed in claim 1, without the need to modify the sipes taught by Fukasawa. Additionally, the sipes taught by Fukasawa clearly have a significant circumferential component (Fukasawa: see Fig. 1a), so one of ordinary skill in the art would have a reasonable expectation that modifying the circumferential external cavities disclosed by 
In response to applicant’s argument that Radulescu fails to disclose a continuous wavy groove that opens discontinuously onto the tread surface in the new state or circumferential sipes and that there is no reason to modify the pattern in Radulescu to be a circumferential pattern, examiner again notes that no such modification is suggested. As discussed above, the rejection of claim 1 is based on Audigier in view of Fukasawa and further in view of Radulescu with Audigier being the reference modified, not Radulescu. Because modified Audigier in view of Fukasawa already discloses a continuous wavy groove that opens discontinuously onto the tread surface when new and circumferential sipes, there is no need to modify the pattern in Radulescu to be a circumferential pattern. Indeed, Radulescu is relied upon only for its teaching of a sipe depth that suggests the claimed sipe depth in claim 1. Therefore, applicant’s argument against the Radulescu reference is not persuasive. 
As such, claims 1-10 stand rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749